Title: From George Washington to La Luzerne, 4 August 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


					
						Sir
						Peek’s Kill August the 4th 1780
					
					Colonel Gemat arrived here last night, by whom I had the honor to receive Your Excellency’s request, that I would send instructions for the second Division coming from France, with respect to the measures which it should pursue for forming a junction with the first. I beg leave to inform Your Excellency that I wrote to the Count de Rocambeau, agreable to my Letter to You of the 27th Ulto and requested, that he in concert with the Chevalier de Ternay would communicate to me, that it might be transmitted to Your Excellency, the line of conduct which they should judge proper to be pursued by this Division. As the Marine are concerned and the junction in present circumstances is a matter of peculiar delicacy, I did not think myself qualified to decide on the point. I have not received their Answer yet, and therefore I cannot pretend to determine what should be done. I will however take the liberty to observe, that if the Ships of War with this Division are superior or even fully equal to those of the Enemy, off Rhode Island, I should suppose it would be eligible for them to proceed there at once, if they are met by the Cruizers Your Excellency has sent out on the Southern

Coast; if this is not the case, it ought to make the Delaware as soon as possible. In this event the Troops might be forwarded to Trentown in the first instance—and the Ships might remain till ulterior measures with respect to them, should be determined. These however I would not offer but as mere suggestions and much, it would seem, must depend on circumstances and the discretion of the Officer commanding the Division. Perhaps if the Ships of war should proceed directly to Rhode Island, ⟨it⟩ will be best for them to disembarrass themsel⟨f⟩ of their transports and send them into the ⟨Delaware,⟩ as in the other case. I take it for granted sig⟨nals⟩ of recognisance have been preconcerted bet⟨ween⟩ the two Divisions.
					On the 31st Ulto the Enemy’s fleet ⟨in⟩ the sound returned from Huntington harbour ⟨to⟩ New York. From every information the Count ⟨de⟩ Rochambeau & his Army were certainly the⟨ir⟩ object, and they had embarked in considerable force with a view of attacking them. I cann⟨ot⟩ determine with precision, the reasons which induced the Enemy to relinquish their plan, ⟨but⟩ it is not improbable that the movements of our Army & the ulterior measures I was a⟨bout⟩ to prosecute, operated in some measure to produce it. I have the honor to be With the most perfect respect & e⟨steem⟩ Your Excellency’s Most Obedt servt
					
						Go: Washingt⟨on⟩
					
				